UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-22499 The Cushing Renaissance Fund (Exact name of registrant as specified in charter) 8117 Preston Road, Suite 440, Dallas, TX 75225 (Address of principal executive offices) (Zip code) Jerry V. Swank 8117 Preston Road, Suite 440, Dallas, TX 75225 (Name and address of agent for service) 214-692-6334 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:February 28, 2015 Item 1. Schedule of Investments. The Cushing® Renaissance Fund SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2015 Fair Common Stock - 50.1% Shares Value Chemicals - 11.2% Netherlands - 3.8% LyondellBasell Industries NV $ United States - 7.4% E.I. du Pont de Nemours and Company The Dow Chemical Company (1) Westlake Chemical Corporation (1) Commercial Service Supplies & Distributors - 2.3% United States - 2.3% United Rentals, Inc.(2) Construction & Engineering - 1.8% United States - 1.8% Fluor Corporation (1) Quanta Services, Inc.(2) Integrated Oil & Gas - 2.7% Netherlands - 1.7% Royal Dutch Shell plc (1) United States - 1.0% Occidental Petroleum Corporation Machinery - 2.2% United States - 2.2% Greenbrier Companies, Inc. Wabtec Corporation Oil & Gas Refining & Marketing - 12.6% United States - 12.6% Delek US Holdings, Inc. HollyFrontier Corporation Marathon Petroleum Corporation Phillips 66 (1) Tesoro Corporation Western Refining Inc. Oil & Gas Storage & Transportation - 7.3% Bermuda - 4.2% GasLog Ltd. (1) Golar LNG Limited Republic of the Marshall Islands - 3.1% Ardmore Shipping Corporation Teekay Corporation Transportation - 2.4% United States - 2.4% Genesee & Wyoming, Inc.(2) Swift Transportation Company(1)(2) Utilities - 7.6% United States - 7.6% Centerpoint Energy, Inc. Dominion Resources, Inc. PPL Corporation Sempra Energy The Southern Company (1) Total Common Stocks (Cost $60,106,361) $ Master Limited Partnerships and Related Companies - 31.8% Oil & Gas Exploration & Production - 0.5% United States - 0.5% BreitBurn Energy Partners, L.P. (1) $ Oil & Gas Refining & Marketing - 1.3% Republic of the Marshall Islands - 1.3% Knot Offshore Partners, L.P. Oil & Gas Storage & Transportation - 28.8% Republic of the Marshall Islands - 17.5% Golar LNG Partners, L.P. Capital Product Partners, L.P. Delek Logistics Partners, L.P. (1) GasLog Partners, L.P. (1) Teekay LNG Partners, L.P. (1) Teekay Offshore Partners, L.P. United States - 11.3% Cheniere Energy Partners, L.P. Phillips 66 Partners, L.P. (1) Tesoro Logistics, L.P. (1) World Point Terminals, L.P. Transportation - 1.2% Republic of the Marshall Islands - 1.2% Navios Maritime Partners, L.P. (1) Total Master Limited Partnerships and Related Companies (Cost $37,579,555) $ Principal Fixed Income - 23.8% Amount Commercial Service Supplies & Distributors - 2.8% United States - 2.8% United Rentals, Inc., 5.750%, due 11/15/2024 (1) $ Construction & Engineering - 3.2% United States - 3.2% Zachry Holdings, Inc., 7.500%, due 02/01/2020(3) Oil & Gas Equipment & Services - 1.8% United States - 1.8% Key Energy Services, 6.750%, due 03/01/2021 Oil & Gas Exploration & Production - 10.9% United States - 2.3% MEG Energy Corp., 6.375%, due 01/30/2023(3) United States - 8.6% Barrett Bill Corp., 7.000%, due 10/15/2022 Comstock Resources, Inc., 7.750%, due 04/01/2019 Denbury Resources, Inc., 4.625%, due 07/15/2023 Sanchez Energy Corp., 6.125%, due 01/15/2023(3) Oil & Gas Refining & Marketing - 2.4% United States - 2.4% Western Refining, Inc., 6.250%, due 04/01/2021 (1) Oil & Gas Storage & Transportation - 0.7% United States - 0.7% Sabine Pass Liquefaction, LLC, 5.750%, due 05/15/2024 Trading Companies & Distributors - 1.3% United States - 1.3% H & E Equipment Services Inc., 7.000%, due 09/01/2022 Utilities - 0.7% United States - 0.7% Sabine Pass Liquefaction, LLC, 5.625%, due 02/01/2021 Total Fixed Income (Cost $40,803,709) $ Short-Term Investments - Investment Companies - 1.8% Shares United States - 1.8% AIM Short-Term Treasury Portfolio Fund - Institutional Class, 0.01%(4) $ Fidelity Government Portfolio Fund, 0.01%(4) Fidelity Money Market Portfolio, 0.07%(4) First American Government Obligations Fund - Class Z, 0.01%(4) Invesco STIC Prime Portfolio, 0.04%(4) Total Short-Term Investments - Investment Companies (Cost $2,716,825) $ Total Investments - 107.5% (Cost $141,206,450) $ Liabilities in Excess of Other Assets - (7.5%) ) Net Assets Applicable to Common Stockholders - 100.0% $ Percentages are stated as a percent of net assets. All or a portion of these securities are held as collateral pursuant to the loan agreements. No distribution or dividend was made during the period ended February 28, 2015.As such, it is classified as a non-income producing security as of February 28, 2015. Restricted security under rule 144A under the Securities Act of 1933, as amended. Rate reported is the current yield as of February 28, 2015. Tax Basis The cost basis of investments for federal income tax purposes at February 28, 2015 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ­­­­(8,814,106) Net unrealized appreciation $ * The above table only reflects tax adjustments through November 30, 2014.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Fair Value Measurements Various inputs that are used in determining the fair value of the Cushing Renaissance Fund’s (the “Fund”) investments are summarized in the three broad levels listed below: · Level 1 — quoted prices in active markets for identical securities · Level 2 — other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 — significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. These inputs are summarized in the three broad levels listed below. Fair Value Measurements at Reporting Date Using Quoted Prices in Significant Active Markets for Significant Other Unobservable Fair Value at Identical Assets Observable Inputs Inputs Description February 28, 2015 (Level 1) (Level 2) (Level 3) Assets Equity Securities Common Stock (a) $ $ $
